           Case 1:17-cv-08043-RA-KNF Document 111 Filed 07/30/21 Page 1 of 1



UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 CORNIA BOGACIU, Administratrix of the                              DOC#:
 Estate of Marian Tase,                                             DATE FILED:

                              Plaintiff,
                                                                        17-CV-8043 (RA)
                         v.
                                                                            ORDER
 THOMAS MAKKOS, NELLO BALAN, and
 MADISON GLOBAL, LLC,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         At a conference before this Court on Friday, July 23, 2021, the parties represented that they had

reached agreement on all issues and would submit a joint letter no later than July 27, informing the

Court whether this case could be closed. To date, the parties have not submitted this letter. No later

than August 13, 2021, the parties shall submit a joint status report.

SO ORDERED.

Dated:      July 30, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
